The plaintiff national banks of Yakima county instituted separate suits, consolidated for the purpose of trial below and appeal to this court, to enjoin the taxing officials of Yakima county from collecting taxes on the shares of stock of the plaintiff banks, on the ground that such taxes were assessed at a higher rate than the assessment of moneyed capital employed in competition with the business of the national banks. This appeal is prosecuted from the decree enjoining the defendants from collecting such taxes.
[1] The evidence preponderates in support of the judgment of the trial court that the taxes levied upon the shares of stock of the respondent banks for the assessment year of March 1, 1927, are in violation of § 5219 of the Revised Statutes of the United States (U.S. Code, title 12, § 548) that:
"The tax imposed shall not be at a greater rate than is assessed upon other moneyed capital in the hands of individual citizens of such state coming into competition with the business of national banks . . ."
No other or different conclusion can be reached than the one expressed in National Bank of Commerce v. King County, ante p. 351, 280 P. 16, in which is a full discussion of the law applicable to this question.
[2] Appellants contend that an action in equity will not lie to enjoin the collection of a tax. This is not an open question in this state. We are committed to the rule that the courts have power by injunction to restrain the enforcement of an illegal tax. Northwestern Lumber Co. v. Chehalis County, 24 Wn. 626,64 P. 787. *Page 377 
See, also, Spokane  Eastern Trust Co. v. Spokane County,70 Wn. 48, 126 P. 54, Ann. Cas. 1914B 641; Yakima Valley Bank Trust Co. v. Yakima County, 149 Wn. 552, 271 P. 820.
Affirmed.
MAIN, BEALS, PARKER, TOLMAN, FRENCH, and FULLERTON, JJ., concur.
MITCHELL, C.J., was unable to participate in this case.